DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed July 15, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the effluent, first plenum, second plenum, printed circuit board, through hole and screw terminal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
"100" and "108" have both been used to designate apparatus; and
"105" and "106" have both been used to designate lead.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character: 
“10” has been used to designate both DBC substrate plate and DBC plate;
“103” has been used to designate both manifold and plenum; and
“106” has been used to designate both lead and heat exchange surface.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because “104” is not described in the specification (What is it?); and the effluent, first plenum, second plenum, printed circuit board, through hole and screw terminal have no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
claims 1-5 should have ended with a period (.) not a semicolon (;) and
“plate.” should been plate, in line 18 of claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The effluent, first plenum, second plenum, printed circuit board, through hole and screw terminal were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2019/0139862 A1).

In regard to claim 1, Chang et al. teach an improved power semiconductor heat dissipation apparatus 100, said apparatus 100 comprising:  a manifold 130 comprising:  an influent 110 through which coolant fluid may enter the manifold 130; an effluent 120 through which coolant may exit the manifold 130; a heat exchange surface 170 located within the manifold 130; a first plenum defined by the space within the manifold 130 between the influent 110 and the heat exchange surface 170; a second plenum defined by the space within the manifold 130 between the heat exchange surface 170 and the effluent 120; at least one direct bond copper plate 140 (See pages 1-2, paragraph [0010]) in thermal communication with the heat exchange surface 170, said direct bond copper plate 140 featuring at least two leads; at least one power surface-mount semiconductor 160 mounted on the direct bond copper plate 140. wherein said heat 
In regard to claim 2, Chang et al. teach said at least two leads affixed to the direct bond copper plate 140 being short, high current connections; (Figure 1, page 3, paragraphs [0036]-[0042])
In regard to claim 3, Chang et al. teach said at least two leads affixed to direct bond copper plate 140 being shaped to be connected to a printed circuit board via a surface mount configuration; (Figure 1, page 3, paragraphs [0036]-[0042])  The leads as taught by Chang et al. are capable of being connected to a printed circuit board in such a way.
In regard to claim 4, Chang et al. teach said at least two leads affixed to direct bond copper plate 140 being shaped to be connected to a printed circuit board via a through hole configuration; (Figure 1, page 3, paragraphs [0036]-[0042])  The leads as taught by Chang et al. are capable of being connected to a printed circuit board in such a way.
In regard to claim 5, Chang et al. teach said at least two leads affixed to direct bond copper plate 140 being shaped to be connected to a printed circuit board via a screw terminal configuration; (Figure 1, page 3, paragraphs [0036]-[0042])  The leads as taught by Chang et al. are capable of being connected to a printed circuit board in such a way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to heat dissipation apparatus:
Rippel et al. (US 9,443,786 B1)		Woody et al. (US 2019/0252949 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




IMS
February 17, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822